Citation Nr: 1811204	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 2012, for the award of service connection for diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy, to include entitlement to a total rating based on individual employability (TDIU).

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy, to include entitlement to TDIU.


REPRESENTATION

Veteran represented by:	Brendan Garcia, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for diabetes mellitus, type II, effective September 19, 2012; and granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 20 percent disability ratings.  The Veteran timely appealed the issues.

In October 2017, the Veteran testified at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  

At his October 2017 hearing, the Veteran alleged that he was unemployable as a result of his service-connected peripheral neuropathy of the right and left lower extremities.  Following the hearing, the Veteran submitted an opinion from a certified vocational evaluator to the effect that the Veteran is unable to sustain gainful competitive employment due to his service-connected bilateral lower extremity neuropathy.  In light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Board also notes that at his October 2017 hearing, the Veteran indicated that he had developed additional complications from his service-connected diabetes mellitus, including peripheral neuropathy of the upper extremities and an amputation of the left big toe.  The Veteran is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the Veteran wish to file a claim for service connection for peripheral neuropathy of the upper extremities, residuals of a left big toe amputation, or any other complication of his service-connected diabetes mellitus, he should do so on the proper form.

The issues of entitlement to initial disability ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's original claim of entitlement to service connection for diabetes mellitus, type II, was received by VA on September 19, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 2012, for the award of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Factual Background

The record on appeal indicates that the Veteran's original claim of service connection for diabetes mellitus was received by VA on September 19, 2012.  The record does not show, nor does the Veteran contend, that he filed a claim of service connection for diabetes mellitus prior to that date.  

In connection with his claim, the Veteran was afforded a VA medical examination in February 2013.  The examiner noted that the Veteran had been diagnosed as having diabetes mellitus in 2005.  

Based on that evidence, as well as service personnel records documenting the Veteran's active service in the Republic of Vietnam, in an April 2013 rating decision, the RO granted service connection for diabetes mellitus, type II, effective September 19, 2012.  

The Veteran appealed the effective date assigned, arguing that an earlier effective date was warranted, as he had been diagnosed as having diabetes in 1995.  See e.g. April 2013 notice of disagreement.  In support of his claim, the Veteran submitted an April 2013 statement from his treating physician who indicated that the Veteran had had diabetes for nearly 30 years and had required insulin for most of that time.  In a second April 2013 letter, the Veteran's physician indicated that the Veteran had a history of diabetes dating back to at least 1995.  

At his October 2017 Board hearing, the Veteran's attorney argued that as a Nehmer class member, the Veteran is entitled to an effective date one year earlier than the date of receipt of his claim on September 19, 2012.  The Veteran testified that it was his recollection that he had been diagnosed as having diabetes in the mid 1980's.  

II.	Analysis

The Veteran contends that he is entitled to an effective date earlier than September 19, 2012, for the award of service connection for his diabetes mellitus, type II.  Specifically, the Veteran contends that he was diagnosed with the disability earlier than 2012 and that the effective date of the award of service connection should reflect the date of diagnosis.  Alternatively, he contends that he is entitled to an effective date at least one year prior to the date of receipt of his claim, as a Nehmer class member.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

In this case, the record is clear that the Veteran was diagnosed as having diabetes mellitus prior to the date of receipt of his claim in September 2012.  However, absent a claim, that fact does not avail him of an earlier effective date.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (treatment records by themselves without expressed intent to seek benefits are not a claim).  The applicable law specifically provides that effective dates are governed by the date of receipt of the claim.  The record in this case shows that the Veteran's original claim of service connection for diabetes mellitus was received by VA on September 19, 2012.  The record does not show, nor does the Veteran contend, that he filed an earlier claim, either formal or informal.  Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b), this provision is applicable only if the clinical evidence pertains to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Neither is the case here.  Thus, there is no legal basis upon which to award an earlier effective date based on the Veteran's arguments that he was diagnosed as having diabetes mellitus earlier than September 19, 2012.  

The Board has also considered the arguments of the Veteran's attorney to the effect that as a Nehmer class member, the Veteran is entitled to an effective date one year prior to the date of receipt of his claim.  Under the facts of this case, however, there is no legal basis for an effective date one year earlier than the date of receipt of the claim, nor has the Veteran's attorney identified any such law.  

In that regard, VA regulations provide that the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Again, the Veteran's claim was not received by VA until September 19, 2012, and he does not contend otherwise.  Thus, this provision does not avail the Veteran of an earlier effective date.  

For Nehmer class members, an effective date earlier than the date of the liberalizing law may be assigned under certain situations.  When the Nehmer class member has been awarded compensation for a covered herbicide disease and either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, an earlier effective date may be assigned.  38 C.F.R. § 3.816 (2017).  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816 (c)(4).  Given the absence of any prior pending claim or adjudication of the issue at hand, the default process for the assignment of effective dates applies, and as stated, that does not allow any greater benefit in this case.

Under the undisputed facts of this case, therefore, the claim must be denied.  Although the Veteran was diagnosed as having diabetes well before September 19, 2012, compensation was not denied in a decision issued between September 25, 1985 and May 3, 1989; a claim was not pending before VA on May 3, 1989; nor was one received between that date and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II.  VA also did not issue a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II.  Again, a claim for service connection for diabetes was not filed within one year of the effective date of the addition of diabetes mellitus, type II, as a presumptive disorder.

The laws pertaining to the effective dates of awards of VA compensation are prescribed by Congress (and, in the case of diseases recognized as presumptively due to exposure to herbicide agent, by the Federal District Court in Nehmer), and neither the AOJ nor the Board is free to disregard them.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Because there is no basis in law for the benefit the Veteran seeks, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than September 19, 2012, for the award of service connection for diabetes mellitus, type II, is denied.



REMAND

The Veteran was service connected for peripheral neuropathy of the right lower extremity and the left lower extremity via the April 2013 rating decision and was assigned a 20 percent disability rating for each lower extremity, effective September 19, 2012.  This evaluation describes peripheral neuropathy, under Diagnostic Code (DC) 8520 for paralysis of the sciatic nerve, as moderate, incomplete paralysis of the sciatic nerve.

The Veteran was afforded a VA examination in February 2013 for his peripheral neuropathy.  The examiner conducted an in-person examination and concluded that the Veteran has incomplete paralysis, moderate in severity, in the right lower extremity and the same in the left lower extremity.

Since that time, the Veteran has submitted medical evidence from his private treatment provider indicating that his condition may have worsened.  Specifically, a January 2015 Primary Care Initial Evaluation Note states that the Veteran's neuropathy is getting worse, he has an unstable gait, and increasing pain that interferes with sleep.  The Veteran is using a cane and has constant pins and needles in his lower extremities, hot feet at night, and is very uncomfortable.  A later January 2015 note states that the Veteran's "main issue has been his neuropathy" and that it has progressed over the last several years.  The note also states that the Veteran was having trouble with his gait, and had fallen at least 3 times over the last 2 to 3 months, and that 2 of these falls occurred while the Veteran was using the cane.

In addition, following his October 2017 Board hearing, the Veteran submitted an opinion from a certified vocational evaluator to the effect that the Veteran is unable to sustain gainful competitive employment due to his service-connected bilateral lower extremity neuropathy.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

Given this evidence, further development is necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.159(c) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is inadequate to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain clinical records pertaining to the Veteran from the Seattle, Washington VA Medical Center (VAMC) from March 2013 to present.

2.  The Veteran should be afforded a VA medical examination for the purpose of determining the nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

In particular, the examiner should review the history of the Veteran's peripheral neuropathy and provide an opinion, with supporting rationale, as to whether the Veteran exhibits complete or incomplete paralysis and, if incomplete, the level of severity (mild, moderate, or severe).

The examiner should also comment on whether the Veteran's peripheral neuropathy of the right and left lower extremities prevents him from obtaining and maintaining substantially gainful employment.  In providing this opinion, the examiner should comment on the relevant evidence of record, to include the October 2017 opinion from the certified vocational evaluator.  

3.  Thereafter, the RO should readjudicate the claims, to include consideration of TDIU.  If the Veteran does not meet the schedular criteria for TDIU, entitlement to TDIU should be considered on an extraschedular basis.  If any benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


